Citation Nr: 1747396	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-32 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to an initial rating in excess of 60 percent for bladder dysfunction.

6.  Entitlement to service connection for an initial rating in excess of 30 percent for constipation.

7.  Entitlement to an initial rating in excess of 30 percent for dementia and sleep disturbance.

8.  Entitlement to an initial rating in excess of 20 percent for left upper extremity tremor, muscle rigidity, and stiffness.

8.  Entitlement to an initial rating in excess of 20 percent for right upper extremity tremor, muscle rigidity, and stiffness.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity muscle rigidity and stiffness.

10.  Entitlement to an initial rating in excess of 10 percent for right lower extremity muscle rigidity and stiffness.

11.  Entitlement to an initial rating in excess of 10 percent for loss of sense of smell.

12.  Entitlement to an initial compensable rating for chewing difficulty/swallowing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1960 to June 1964and from June 1965 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) is from November 2011, December 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service connection claims, the October 2011 VA examiner noted studies revealed sensory motor peripheral neuropathy in the Veteran's lower extremities, but added that the etiology was unknown.

An August 2011 private treatment records, however, notes that the Veteran had numbness and tingling in his legs that was supposedly secondary to his Parkinson's disease.  See page 1 of Medical Treatment Record - Non-Government Facility received October 2012.  Although this statement does not rise to the standard of proof needed to grant the claim, it is sufficient to warrant obtaining another medical opinion since it does not appear that the VA examiner considered this evidence.  

With regard to the service-connected disabilities, the Veteran's October 2016 substantive appeal indicates that his Parkinson's disease has progressively worsened.  The most recent VA examinations for the manifestations of this disability were in June 2014 and April 2015.  In light of the Veteran's assertion, examinations are needed to determine the current severity of the disabilities.

As this claim is being remanded, ongoing treatment records should also be obtained.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Obtain and associate with the file copies of ongoing VA and private treatment records associated with the Veteran's service-connected disabilities and claimed disabilities using appropriate releases where necessary.

2.  Once the above development is completed, provide access of the Veteran's electronic file to an appropriate VA physician to review in order to offer an opinion on the etiology of the appellant's peripheral neuropathy in the lower extremities.  If the physician finds that an examination is needed, then one should be scheduled.

Based on a thorough review of the evidence, the physician must respond to the following:

a) Is the Veteran's numbness and tingling in the lower extremities at least as likely as not (50 percent or greater probability) a manifestation of his service-connected Parkinson's disease?

b) If not, is the Veteran's bilateral lower extremity peripheral neuropathy at least as likely as not a separate disorder caused by his Parkinson's disease?

c) Is his bilateral lower extremity peripheral neuropathy at least as likely as not aggravated by his Parkinson's disease?

d) Is the Veteran's peripheral neuropathy in his feet at least as likely as not a separate disorder caused by his Parkinson's disease?

e) Is his peripheral neuropathy in his feet at least as likely as not aggravated by his Parkinson's disease?

f) The complete rationale for all opinions offered is needed.  In doing so, the physician must comment on the August 2011 private treatment record that suggests the Veteran's numbness and tingling in the lower extremities may be secondary to Parkinson's disease.

3.  After the development in step 1 is completed, also schedule the Veteran for VA examinations to ascertain the current severity of his Parkinson's disease.  The examinations should address all manifestations of the disabilities to include bladder dysfunction, constipation, dementia and sleep disturbance, bilateral upper extremity tremors, bilateral lower extremity rigidity and stiffness, loss of sense of smell, and chewing/wallowing difficulties.  Use the appropriate DBQ forms for the various disabilities for Parkinson's disease.

4.  After the above is completed and any other development deemed necessary is undertaken, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




